DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-8, 10-13, 15-18, and 20-23 of US Application No. 16/656,494 are currently pending and have been examined. Applicant amended claims 1, 5, 11, and 15, canceled claims 9, 14, and 19, and added claims 21-23.

Response to Arguments/Amendments
The previous objection to claim 5 is withdrawn in consideration of amended claim 5.

The previous rejections of claims 11 and 17 under 35 USC § 102 are withdrawn in view of amended independent claim 11. Applicant included the similar subject matter of now-canceled claim 9, which Examiner previously indicated as allowable, into claim 11. However, in a subsequent review of the prior art, Examiner concludes that the previously indicated subject matter of now-canceled claims 9 and 19 is taught in the prior art. New rejections of claims 11 and 17 under § 103 are set forth below.

The previous rejections of claims 1-2, 4-8, 10, 12, 14-16, 18, and 20 under 35 USC § 103 are withdrawn in view of amended independent claims 1 and 11. Applicant included the subject matter of now-canceled claim 9, which Examiner previously indicated as allowable, into independent claims 1 and 11. However, in a subsequent review of the prior art, Examiner concludes that the previously indicated subject matter of now-canceled claims 9 and 19 is taught in the prior art. New rejections of claims 1-2, 4-8, 10, 12, 14-16, 18, and 20 under 35 USC § 103 are set forth below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2018/0211347 A1, “Chen”) in view of McMillion (US 2017/0023947 A1) and Needham et al. (US 2014/0046590 A1, “Needham”).

	Regarding claim 1, Chen discloses item picking method and apparatus and teaches:	
a workflow management server comprising a first memory that stores instruction code and a first processor in communication with the first memory, the first processor operable to execute the instruction code to implement a method comprising (processor 601, memory 603 – see at least Fig. 6A and ¶ [0112]-[0115]:
generating a record that describes a task to be performed with a vehicle, the record including a first set of information that includes a starting location and a destination of a route on which the vehicle is to perform the task (at S102, picking management device creates sub-tasks – see at least Fig. 1 and ¶ [0055]; at S106, when the management device determines a relationship between the sub-task and an AGV, the management device determines AGV start point position and end point position – see at least Fig. 1 and ¶ [0075]); 
adding to the record a second set of information that indicates resources to perform the task, wherein the second set of information includes a unique identifier of the vehicle (at S103, sub-tasks are allocated to picking vehicles – see at least Fig. 1 and sub-task includes a picking vehicle identifier – see at least ¶ [0088]); 
[ ]; and 
sending, after the receiving, the record to a computer located in the vehicle (at S106, the start and end point positions are sent to an AGV – see at least Fig. 1 and ¶ [0078]);
the computer comprising a second memory that stores instruction code and a second processor in communication with the second memory, the second processor operable to execute the instruction code to implement another method comprising (processor 702 of drive apparatus – see at least Fig. 7A and ¶ [0137]): 
receiving the record that describes the task (at S106, when the management device determines a relationship between the sub-task and an AGV, the management device sends AGV start point position and end point position – see at least Fig. 1 and ¶ [0075]; at 613, movement data generated according to the picking task is sent to a corresponding drive apparatus – see at least Fig. 6B and ¶ [0130]); 
executing an operating system of the computer to perform the task, wherein the operating system is executed to operate the vehicle to drive towards the destination indicated in the record (movement data causes the drive apparatus to move to the target picking area corresponding to the picking task – see at least Fig. 6B and ¶ [0133]);
determining that the task is completed [ ] (completion status – see at least ¶ [0110]); and 
sending, to a database and after the determining that the task is completed, a record status information that indicates that the task associated with the record is completed (completion status may be uploaded to picking management device and the completion stat is used as a basis for ordering picking sub-tasks – see at least ¶ [0110]).  

Chen fails to teach receiving an indication that the record is complete; determining that the task is completed in response to determining that a position of the vehicle is within a pre-determined distance of the destination indicated in the record; and sending, to a database and after the determining that the task is completed, a record status information that indicates that the task associated with the record is completed.  

However, McMillion discloses an autonomous cleaning system and teaches:
receiving an indication that the record is complete (after creating a task, a user may send the task to mission control by selecting ‘Save’ 222 – see at least Fig. 2 and ¶ [0046]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the item picking method and apparatus of Chen to provide for receiving an indication that a record is complete, as taught by McMillion, to allow a user to create new tasks (McMillion at ¶ [0046]) so the control system can coordinate performance of the tasks (McMillion at ¶ [0002]).

Further, Needham discloses a method, system, and device for to-do-list based navigation and teaches:
determining that the task is completed in response to determining that a position of the vehicle is within a pre-determined distance of the destination indicated in the record (completion status of a task may be determined based on location of vehicle 104 relative to the destination location – see at least ¶ [0066]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the item picking method and apparatus of Chen to provide for determining that a task is completed in response to determining that the vehicle is within a distance of a destination, as taught by Needham, to automatically initiate execution of the next task (Needham at Fig. 7 and ¶ [0068]).

Regarding claim 7, Chen further teaches:
wherein the second set of information further includes either a time when the task is to be performed or a range of time period within which the task is to be performed.  

Claims 2, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of McMillion and Needham, as applied to claim 1 above, and further in view of Russell (US 2017/0357270 A1).

Regarding claim 2, Chen, McMillion, and Needham fail to teach but Russell discloses sensory trajectory planning for a vehicle and teaches:
wherein the first set of information further includes a type of the record that 22144593072.1U. S. Patent ApplicationAttorney Docket No. 128000-8076.USOOindicates that the task relates to collecting sensor data, and one or more sensors on the vehicle identified for data collection (objectives to collect sensor data as the vehicle moves along a path may be determined – see at least Fig. 4 and ¶ [0095]), 
wherein the second processor operable to execute the instruction code to implement another method further comprises: upon determining, from the type of record, that the task relates to collecting sensor data: recording data from the one or more sensors indicated in the record while the vehicle is driven towards the destination (vehicle collects sensor data as the vehicle moves along the path – see at least Fig. 4 and ¶ [0099]); and uploading the recorded data to the database (information read by sensors 112 may be transmitted to a separate device – see at least ¶ [0045]).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined item picking method and apparatus of Chen, McMillion, and Needham to provide for receiving an indication that a record is complete, as taught by McMillion, to collect sensor data and upload the data to a database, as taught by Russell, to allow interaction of the vehicle with the vehicle’s environment (Russell at ¶ [0054]).

Regarding claim 5, Chen, McMillion, and Needham fail to teach but Russell discloses sensory trajectory planning for a vehicle and teaches:
wherein the second set of information further includes one or more enable or disable information that respectively indicates to the computer to enables or disables one or more sensors in the vehicle, and wherein the second processor operable to execute the instruction code to implement another method further comprises: enabling or disabling one or more sensors of the vehicle based on the one or more enable or disable information (objectives to collect sensor data as the vehicle moves along a path may be determined – see at least Fig. 4 and ¶ [0095]; scanning portions of the environment may include scanning a subset of the at least one portions of the environment determined for each of the plurality of objectives – see at least ¶ [0099]; i.e., scanning a subset requires the sensor to be enabled for only the subset).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined item picking method and apparatus of Chen, McMillion, and Needham to provide for including enable or disable information, as taught by Russell, to collect sensor data and upload the data to a database, as taught by Russell, to allow interaction of the vehicle with the vehicle’s environment (Russell at ¶ [0054]).

Regarding claim 6, Chen, McMillion, and Needham fail to teach but Russell discloses sensory trajectory planning for a vehicle and teaches:
sending, to the database and after the determining that the task is completed, health information of devices located on or in the vehicle (control system 118 of vehicle system 100 may include a communication link configured to send information, such as health of the power source 14, to an external communication device – see at least ¶ [0045]).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined item picking method and apparatus of Chen, McMillion, and Needham to provide for sending health information, as taught by Russell, to send health information, as taught by Russell, to indicate the state of vehicle components (Russell at ¶ [0045]).

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of McMillion and Needham, as applied to claim 1 above, and further in view of High et al. (US 2019/0196505 A1, “High”).

Regarding claim 4, Chen, McMillion, and Needham fail to teach but High discloses systems and methods for loading and unloading merchandise using autonomous ground vehicles and teaches:
determining, from a plurality of vehicles, one or more vehicles capable of performing the task, wherein the one or more vehicles are determined based on a comparison of the 23144593072.1U. S. Patent ApplicationAttorney Docket No. 128000-8076.USOOfirst set of information with attributes of the plurality of vehicles or based on a health status information indicative of a condition of each of the plurality of vehicles, and wherein the vehicle is added to the record from the determined one or more vehicles (each AGV communicates is capabilities to a central computer system and the central computer system confirms that the capabilities of the AGV satisfies the requirements of a task – see at least Fig. 4 and ¶ [0047]-[0048]).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined item picking method and apparatus of Chen, McMillion, and Needham to provide for determining a vehicle capable of performing the task, as taught by High, so the system may select an AGV that meets task requirements (High at ¶ [0042]).

Regarding claim 7, Chen, McMillion, and Needham fail to teach but High discloses systems and methods for loading and unloading merchandise using autonomous ground vehicles and teaches:
wherein the second set of information further includes either a time when the task is to be performed or a range of time period within which the task is to be performed (task database 308 provides specific data for the task, such as the time for transfer of the merchandise item – see at least ¶ [0033]).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the item picking method and apparatus of Chen, McMillion, and Needham to provide for including a time when the task is to be performed, as taught by High, so the AGV may move to the location coordinates at the desired time for the task (High at ¶ [0034]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of McMillion and Needham, as applied to claim 1 above, and further in view of Weslosky et al. (US 2019/0227569 A1, “Weslosky”).

Regarding claim 8, Chen, McMillion, and Needham fail to teach but Weslosky discloses a task management platform for autonomous vehicles and teaches:
wherein the second set of information further includes a driver to manage the vehicle (tasks may be routed to a remote operator based on the skill set associated with the remote operator – see at least ¶ [0029]; task management platform may provide a list view of assigned tasks and display associated task information, such as assigned operator – see at least ¶ [0030]).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the item picking method and apparatus of Chen, McMillion, and Needham to include a driver, as taught by Weslosky, to manage the vehicle (Weslosky at abstract).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of McMillion and Needham, as applied to claim 1 above, and further in view of Lynch et al. (US 2006/0009879 A1, “Lynch”).

Regarding claim 10, Chen, McMillion and Needham fail to teach but Lynch discloses programming for a mobile robot and teaches:
wherein the operating system is obtained by the computer in response to the computer receiving a second indication to perform the task associated with the record (upgrading information can include, but is not limited to, new versions of the software installed in the robotic device, special programs to adapt the functionality of the robotic device for a specific task – see at least ¶ [0032]).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the item picking method and apparatus of Chen, McMillion, and Needham to obtain the operating system, as taught by Lynch, to program the robotic device to perform a specific task (Lynch at abstract).

Claims 11, 17, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Needham.

Regarding claims 11 and 21, Chen discloses item picking method and apparatus and teaches:
receiving, by a computer located in a vehicle, a record that describes a task to be performed with the vehicle, wherein record includes a first set of information that includes a starting location and a destination of a route on which the vehicle is to perform the task (at S102, picking management device creates sub-tasks – see at least Fig. 1 and ¶ [0055]; at S106, when the management device determines a relationship between the sub-task and an AGV, the management device sends AGV start point position and end point position – see at least Fig. 1 and ¶ [0075]; at 613, movement data generated according to the picking task is sent to a corresponding drive apparatus – see at least Fig. 6B and ¶ [0130]), wherein the record includes a second set of information that indicate resources to perform the task, and wherein the second set of information includes a unique identifier of the vehicle (at S103, sub-tasks are allocated to picking vehicles – see at least Fig. 1 and sub-task includes a picking vehicle identifier – see at least ¶ [0088]);
executing an operating system of the computer to perform the task, wherein the operating system is executed to operate the vehicle to drive towards the destination indicated in the record (movement data causes the drive apparatus to move to the target picking area corresponding to the picking task – see at least Fig. 6B and ¶ [0133]);
determining that the task is completed [ ] (completion status – see at least ¶ [0110]); and 
sending, to a database and after the determining that the task is completed, a record status information that indicates that the task associated with the record is completed (completion status may be uploaded to picking management device and the completion stat is used as a basis for ordering picking sub-tasks – see at least ¶ [0110]).

Chen fails to teach determining that the task is completed in response to determining that a position of the vehicle is within a pre-determined distance of the destination indicated in the record.  

However, Needham discloses a method, system, and device for to-do-list based navigation and teaches:
determining that the task is completed in response to determining that a position of the vehicle is within a pre-determined distance of the destination indicated in the record (completion status of a task may be determined based on location of vehicle 104 relative to the destination location – see at least ¶ [0066]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the item picking method and apparatus of Chen to provide for determining that a task is completed in response to determining that the vehicle is within a distance of a destination, as taught by Needham, to automatically initiate execution of the next task (Needham at Fig. 7 and ¶ [0068]).

Regarding claims 17 and 23, Chen further teaches:
wherein the second set of information further includes either a time when the task is to be performed or a range of time period within which the task is to be performed (task database 308 provides specific data for the task, such as the time for transfer of the merchandise item – see at least ¶ [0033]).  

Claims 12, 15, 16, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Needham, as applied to claim 11 above, and further in view of Russell.

Regarding claim 12, Chen and Needham fail to teach but Russell discloses sensory trajectory planning for a vehicle and teaches:
wherein the first set of information further includes a type of the record that 22144593072.1U. S. Patent ApplicationAttorney Docket No. 128000-8076.USOOindicates that the task relates to collecting sensor data, and one or more sensors on the vehicle identified for data collection (objectives to collect sensor data as the vehicle moves along a path may be determined – see at least Fig. 4 and ¶ [0095]), 
and wherein the method further comprises: upon determining, from the type of record, that the task relates to collecting sensor data: recording data from the one or more sensors indicated in the record while the vehicle is driven towards the destination (vehicle collects sensor data as the vehicle moves along the path – see at least Fig. 4 and ¶ [0099]); and uploading the recorded data to the database (information read by sensors 112 may be transmitted to a separate device – see at least ¶ [0045]).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined item picking method and apparatus of Chen and Needham to provide for receiving an indication that a record is complete, as taught by McMillion, to collect sensor data and upload the data to a database, as taught by Russell, to allow interaction of the vehicle with the vehicle’s environment (Russell at ¶ [0054]).

Regarding claim 15, Chen and Needham fail to teach but Russell discloses sensory trajectory planning for a vehicle and teaches:
wherein the second set of information further includes one or more enable or disable information that respectively indicates to the computer to enables or disables one or more sensors in the vehicle, and wherein the method further comprises:26144593072.1U. S. Patent ApplicationAttorney Docket No. 128000-8076.USOO enabling or disabling one or more sensors of the vehicle based on the one or more enable or disable information (objectives to collect sensor data as the vehicle moves along a path may be determined – see at least Fig. 4 and ¶ [0095]; scanning portions of the environment may include scanning a subset of the at least one portions of the environment determined for each of the plurality of objectives – see at least ¶ [0099]; i.e., scanning a subset requires the sensor to be enabled for only the subset).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined item picking method and apparatus of Chen and Needham to provide for including enable or disable information, as taught by Russell, to collect sensor data and upload the data to a database, as taught by Russell, to allow interaction of the vehicle with the vehicle’s environment (Russell at ¶ [0054]).

Regarding claims 16 and 22, Chen and Needham fail to teach but Russell discloses sensory trajectory planning for a vehicle and teaches:
sending, to the database and after the determining that the task is completed, health information of devices located on or in the vehicle (control system 118 of vehicle system 100 may include a communication link configured to send information, such as health of the power source 14, to an external communication device – see at least ¶ [0045]).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined item picking method and apparatus of Chen and Needham to provide for sending health information, as taught by Russell, to send health information, as taught by Russell, to indicate the state of vehicle components (Russell at ¶ [0045]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Needham, as applied to claim 11 above, and further in view of Weslosky.

Regarding claim 18, Chen and Needham fail to teach but Weslosky discloses a task management platform for autonomous vehicles and teaches:
wherein the second set of information further includes a driver to manage the vehicle (tasks may be routed to a remote operator based on the skill set associated with the remote operator – see at least ¶ [0029]; task management platform may provide a list view of assigned tasks and display associated task information, such as assigned operator – see at least ¶ [0030]).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined item picking method and apparatus of Chen and Needham to include a driver, as taught by Weslosky, to manage the vehicle (Weslosky at abstract).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Needham, as applied to claim 11 above, and further in view of Lynch.

Regarding claim 20, Chen and Needham fail to teach but Lynch discloses programming for a mobile robot and teaches:
wherein the operating system is obtained by the computer in response to the computer receiving a second indication to perform the task associated with the record (upgrading information can include, but is not limited to, new versions of the software installed in the robotic device, special programs to adapt the functionality of the robotic device for a specific task – see at least ¶ [0032]).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined item picking method and apparatus of Chen and Needham to obtain the operating system, as taught by Lynch, to program the robotic device to perform a specific task (Lynch at abstract).

Allowable Subject Matter
Claims 3 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779. The examiner can normally be reached Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on 571-2709741. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON L TROOST/Primary Examiner, Art Unit 3666